DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3, 948,582 to Martin (“US1”).
Regarding Claim 1, US1 describes an apparatus (see Figs 1-2) comprising: a receptacle (left part as shown in Figs 1-2) with an interior having an angled shape (at 16/24) that narrows from an outer opening towards a termination point; a jack (left part as shown in Figs 1-2) sized to mate with the receptacle, a first optical fiber (2) extending through an end portion of the jack so 
Regarding Claim 2, US1 describes a plurality of rotatable latches (17) operatively connected to the receptacle, the rotatable latches being rotatable to an open position to allow mating of the jack (via “L-shaped slots” 6) onto the receptacle and being rotatable into a closed position to secure the jack to the receptacle when mated.
Regarding Claim 3, US1 describes a bayonet mount securing the jack to the receptacle (see Col 3 Lns 44-60).
Regarding Claim 4, US1 describes the receptacle affixed to a radiation emitter (13) that is configured to emit radiation to the termination point.
Regarding Claim 6, US1 describes the receptacle operatively connected to a second optical fiber (15), wherein a second distal end of the second optical fiber terminates at the termination point (see Figs 1), so that, when the jack and the receptacle are mated, the first distal end of the first optical fiber is aligned with the second distal end of the second optical fiber at the termination point.
Regarding Claims 7, 9, and 10, US1 describes the jack integrated in a device (1). While US1 is silent as to whether the device of US1 is disposable or how many times it is intended for use, such limitation is directed to the intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 11, US1 describes an apparatus (see Figs 1-2) comprising: a receptacle (left part as shown in Figs 1-2)  having angled interior sides configured to guide an optical fiber . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claims 1 and/or 3 above.
Regarding Claim 5, US1 is silent as to the type of radiation emitter used. However, laser sources are well-known in the art for use with optical transmission systems, similar to the one 
Regarding Claim 8, US1 is silent as to the material of the housing (5) of the jack. Molded housing are well-known in the art for low cost and ease of manufacture. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the housing of the jack of US1 as a molded housing. The motivation for doing so would have been to make use of a known technique for improve similar devices in the same way.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874